IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                     No. PD-0759-13

                   JOYCE MCMILLIN STURDIVANT, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIRST COURT OF APPEALS
                        MCLENNAN COUNTY

              Per curiam.

                                      OPINION

       Appellant was convicted of murder and attempted capital murder and sentenced to

thirty years and fifteen years confinement. On appeal, Appellant claimed that the trial court

erred in taxing as court costs the amounts paid to attorneys pro tem for the State and the

expenses for the State’s investigators and experts. The Court of Appeals held that Appellant

failed to preserve this claim because she did not complain to the trial court and she did not

file any post-judgment motions complaining that the assessment of these court costs was

improper. Appellant petitioned this Court for discretionary review.
                                                                                             2

       When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s opinion in Landers v. State, 402 S.W.3d 252 (Tex. Crim. App. 2013).

Therefore, we vacate the judgment of the Court of Appeals and remand for that court to

consider the effect of Landers, if any, on its reasoning and analysis in this case.


Delivered: October 9, 2013
Publish